Examiner’s Statement of Reasons for Allowance
Claims 1-29 and 48-65 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 18, 48, and 57, generally, the prior art of record, United States Patent Application Publication No. US 20210153010 A1 to Torvinen et al. which shows privacy key and message authentication code; United States Patent Application Publication No. US 20180367303 A1 to Velev et al. which shows rogue unit detection information; United States Patent Application Publication No. US 20180013568 A1 to Muhanna et al. which shows authentication mechanism for 5G technologies; United States Patent Application Publication No. US 20150104017 A1 to Halford et al. which shows secure group key agreement for wireless networks; United States Patent No. US 10984128 B1 to Hoffer which shows specially adapted serving networks to automatically provide personalized rapid healthcare support by integrating biometric identification securely and without risk of unauthorized disclosure; methods, apparatuses, systems, and tangible media therefor; and United States Patent No. US 10057053 B2 to Campagna et al. which shows key agreement for wireless communication, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “receiving a first message for establishing a secure connection with a network, wherein the first message comprises network policy information, and wherein the network policy information comprises security features of the network; generating a first key by a key derivation function (KDF), wherein a second key and the network policy information input are inputs into the KDF; and verifying the network policy information based, at least in part, on the first key”; claim 18: “generating a first key for a network node by inputting a second key and network policy information into a key derivation function (KDF), wherein the network policy information comprises security features of the network, and wherein the first key is usable for establishing a secure connection between a user equipment (UE) and the network node; and sending the first key to the network node”; claim 48: “wherein the first message comprises network policy information, and wherein the network policy information comprises security features of the network; generate a first key by a key derivation function (KDF), wherein a second key and the network policy information are inputs into the KDF; and verify the network policy information based, at least in part, on the first key”; and claim 57: “generate a first key for a network node by inputting a second key and network policy information into a key derivation function (KDF), wherein the network policy information comprises security features of the network, and wherein the first key is usable for establishing a secure connection between a user equipment (UE) and the network node; and send the first key to the network node”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Priority
The current application claims priority from Provisional Application 62567086, filed 10/02/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431